Exhibit 10.1
Second Amendment To Revolving
Credit and Term Loan Agreement


This SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Second
Amendment”) is entered into as of February 28, 2008, by and among:  Centerline
Holding Company and Centerline Capital Group Inc. (collectively, the
“Borrowers”); those Persons listed as Guarantors on Schedule 1 hereto (each, a
“Guarantor,” and, collectively, the “Guarantors”); and those Lenders
constituting the Required Lenders, each as set forth on a counterpart signature
page hereto, substantially in the form of Schedule 2 hereto (the “Required
Lenders”).
 
RECITALS
 
Reference is made to the following facts that constitute the background of this
Second Amendment:
 
A.           The parties hereto, among others, have entered into that certain
Revolving Credit and Term Loan Agreement, dated as of December 27, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Capitalized terms used herein and not otherwise defined
herein shall have the same meanings herein as ascribed to them in the Loan
Agreement;
 
B.           The Borrowers, the Guarantors and the Required Lenders desire to
amend Section 9.23 of the Loan Agreement to correct a scrivener’s error and to
conform to the understanding of the parties with respect to such provision.
 
NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.               The Loan Agreement is hereby amended as follows:
 
(a)            Section 9.23 is hereby deleted and replaced in its entirety with
the following:
 
Unfunded Escrow.  Until such time as the Unfunded Escrow is reduced to zero
Dollars, portions of the Unfunded Escrow shall be funded (thus permanently
reducing the Unfunded Escrow) from time to time from (a) Loans made available
due to any incremental increase in the Revolving Credit Limit from and after the
date hereof in accordance with the definition of such term, (b) Loans made
available due to any incremental increase in the Term Loan Limit from and after
the date hereof in accordance with the definition of such term, (c) any funds
that would have otherwise been released from the Bond Stabilization Escrow
Account that are required to be used to fund the Unfunded Escrow in accordance
with the terms of the Stabilization Escrow Agreement, and (d)
 

--------------------------------------------------------------------------------


 
 
interest accrued and payable from time to time on the then outstanding principal
balance in the Bond Stabilization Escrow Account.
 
Section 2.              Representations and Warranties.  The Borrowers and
Guarantors, jointly and severally, represent and warrant to the Lenders, the
Swingline Lender, the Issuing Bank and the Administrative Agent as of the date
of this Second Amendment that: (a) no Default is in existence from and after, or
will result from, the execution and delivery of this Second Amendment, or the
consummation of any transactions contemplated hereby; (b) each of the
representations and warranties of the Borrowers and the Guarantors in the Loan
Agreement and the other Loan Documents is true and correct in all material
respects on the effective date of this Second Amendment (except for
representations and warranties limited as to time or with respect to a specific
event, which representations and warranties shall continue to be limited to such
time or event); and (c) this Second Amendment and the Loan Agreement are legal,
valid and binding agreements of the Borrowers and the Guarantors and are
enforceable against them in accordance with their terms.
 
Section 3.              Ratification.  Except as hereby amended, the Loan
Agreement, all other Loan Documents and each provision thereof are hereby
ratified and confirmed in every respect and shall continue in full force and
effect, and this Second Amendment shall not be, and shall not be deemed to be, a
waiver of any Default or of any covenant, term or provision of the Loan
Agreement or the other Loan Documents.  In furtherance of the foregoing
ratification, by executing this Second Amendment in the spaces provided below,
each of the Guarantors, on a joint and several basis, hereby absolutely and
unconditionally (a) reaffirms its obligations under the Guaranties, and (b)
absolutely and unconditionally consents to (i) the execution and delivery by the
Borrowers of this Second Amendment, (ii) the continued implementation and
consummation of arrangements and transactions contemplated by the Loan Agreement
(including, without limitation, as amended or waived hereby) and the other Loan
Documents, and (iii) the performance and observance by each Borrower and each
Guarantor of all of its respective agreements, covenants, duties and obligations
under the Loan Agreement (including, without limitation, as amended hereby) and
the other Loan Documents.
 
Section 4.              Conditions Precedent.  The agreements set forth in this
Second Amendment are conditional and this Second Amendment shall not be
effective until receipt by the Administrative Agent of a fully-executed
counterpart of this Second Amendment.
 
Section 5.               Counterparts.  This Second Amendment may be executed
and delivered in any number of counterparts with the same effect as if the
signatures on each counterpart were upon the same instrument.  Any counterpart
delivered by facsimile or by other electronic method of transmission shall be
deemed an original signature thereto.
 
Section 6.               Second Amendment as Loan Document.  Each party hereto
agrees and acknowledges that this Second Amendment constitutes a “Loan Document”
under and as defined in the Loan Agreement.
 
Section 7.               GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE DEEMED TO
CONSTITUTE A CONTRACT MADE UNDER THE LAWS OF THE STATE
 
-2-

--------------------------------------------------------------------------------


 
 OF NEW YORK, INCLUDING ARTICLE 5 OF THE UCC, AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW, BUT
OTHERWISE WITHOUT REGARD TO ITS CONFLICTS OF LAW RULES).
 
Section 8.               Successors and Assigns.  This Second Amendment shall be
binding upon each of the Borrowers, the Guarantors, the Lenders, the Swingline
Lender, the Issuing Bank, the Administrative Agent, the Agents and their
respective successors and assigns, and shall inure to the benefit of each such
Person and their permitted successors and assigns.
 
Section 9.               Headings.  Section headings in this Second Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Second Amendment for any other purpose.
 
Section 10.            Expenses.  Each Borrower jointly and severally agrees to
promptly reimburse the Administrative Agent for all expenses, including, without
limitation, reasonable fees and expenses of outside legal counsel, such Person
has heretofore or hereafter incurred or incurs in connection with the
preparation, negotiation and execution of this Second Amendment and all other
instruments, documents and agreements executed and delivered in connection with
this Second Amendment.
 
Section 11.             Integration.  This Second Amendment contains the entire
understanding of the parties hereto and with any other Lenders and parties to
the Loan Agreement with regard to the subject matter contained herein.  This
Second Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Second Amendment, all of which have
become merged and finally integrated into this Second Amendment.  Each of the
parties hereto understands that in the event of any subsequent litigation,
controversy or dispute concerning any of the terms, conditions or provisions of
this Second Amendment, no party shall be entitled to offer or introduce into
evidence any oral promises or oral agreements between the parties relating to
the subject matter of this Second Amendment not included or referred to herein
and not reflected by a writing included or referred to herein.
 
Section 12.             Jury Trial Waiver.  THE BORROWERS, GUARANTORS,
ADMINISTRATIVE AGENT AND LENDERS BY ACCEPTANCE OF THIS FIRST AMENDMENT MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS FIRST AMENDMENT, THE LOAN AGREEMENT, OR ANY OTHER LOAN
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF ANY AGENT OR ANY LENDER RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, ARISING OUT OF
TORT, STRICT LIABILITY, CONTRACT OR ANY OTHER LAW, AND
 
-3-

--------------------------------------------------------------------------------


 
AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
 


 
[Remainder of page intentionally left blank; signature pages follow]
 
 
 
 
 
 
 
-4-

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed by their duly authorized officers or representatives, all as of the
date first above written.
 
BORROWERS:     
CENTERLINE HOLDING COMPANY           
By:
/s/ Robert L. Levy       
Name:
Robert L. Levy       
Title:
Chief Financial Officer   

 
 
 
CENTERLINE CAPITAL GROUP INC.           
By:
/s/ Robert L. Levy       
Name:
Robert L. Levy       
Title:
Chief Financial Officer   



 
 
 
 
 
 
 
(Signatures continued on next page)
 
 
 
 
S-Borrowers
        Signature page to Second Amendment to Revolving Credit and Term Loan
Agreement

--------------------------------------------------------------------------------


 
 
 
GUARANTORS:     
CENTERLINE CAPITAL COMPANY LLC           
By:
/s/ Robert L. Levy       
Name:
Robert L. Levy       
Title:
Chief Financial Officer   

 
 
 
CENTERLINE AFFORDABLE HOUSING ADVISORS LLC           
By:
/s/ Robert L. Levy       
Name:
Robert L. Levy       
Title:
Vice President   

 
 
 
CENTERLINE/AC INVESTORS LLC           
By:
/s/ Robert L. Levy       
Name:
Robert L. Levy       
Title:
Senior Vice President   

 
 
 
CENTERLINE HOLDING TRUST           
By:
/s/ Robert L. Levy       
Name:
Robert L. Levy       
Title:
Chief Financial Officer   

 
 
 
CENTERLINE INVESTORS I LLC           
By:
/s/ Robert L. Levy       
Name:
Robert L. Levy       
Title:
Vice President   

 
(Signatures continued on next page)
 
 
 
 
S-Guarantors

        Signature page to Second Amendment to Revolving Credit and Term Loan
Agreement

--------------------------------------------------------------------------------


 
 
GUARANTORS (CONT.):     
CENTERLINE REIT INC.           
By:
/s/ Bryan Carr       
Name:
Bryan Carr       
Title:
Chief Financial Officer   

 
 
 
CENTERLINE SERVICING INC.          
By:
/s/ Bryan Carr       
Name:
Bryan Carr       
Title:
Chief Financial Officer   

 
 
 
CENTERLINE FINANCE CORPORATION          
By:
/s/ Bryan Carr       
Name:
Bryan Carr       
Title:
Chief Financial Officer   

 
 
 
CENTERLINE INVESTOR LP LLC          
By:
/s/ Justin Ginsberg       
Name:
Justin Ginsberg       
Title:
Vice President   

 
 
 
CENTERLINE INVESTOR LP II LLC          
By:
/s/ Justin Ginsberg       
Name:
Justin Ginsberg       
Title:
Vice President   

 
 
 
CENTERLINE CREDIT MANAGEMENT LLC          
By:
/s/ Frances Melville       
Name:
Frances Melville       
Title:
Senior Vice President   

 
 
 
CM INVESTOR LLC          
By:
/s/ Robert L. Levy       
Name:
Robert L. Levy       
Title:
Vice President   

 
 
(Signatures continued on next page)
 
 
S-Guarantors

        Signature page to Second Amendment to Revolving Credit and Term Loan
Agreement

--------------------------------------------------------------------------------


 
 
 
 
Schedule 1


Guarantors
 

1.
2.
3.
4.
5.
6.
7.
8.
9.
10.
11.
12. 
Centerline Investor LP,
Centerline Investor LP II,
CCC,
CAHA,
Centerline/AC,
Holding Trust,
Centerline Investors,
Centerline REIT Inc.,
Centerline Servicing Inc.,
Centerline Finance Corporation,
Credit Management, and
CM Investor LLC.

 
 
 
 
 
 
 

--------------------------------------------------------------------------------




Schedule 2


Form of Signature Page for Lenders included in Required Lenders for purposes of
approving SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT:




The undersigned hereby evidences its agreement to the terms of the SECOND
AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT, and the consummation of
the transactions contemplated thereby, amending that certain Revolving Credit
and Term Loan Agreement dated as of December 27, 2007 by and among Centerline
Holding Company and Centerline Capital Group Inc. as the Borrowers, the
Guarantors described therein, the Lenders described therein, and Bank of
America, N.A., as Administrative Agent, Swingline Lender and Issuing Bank, as
such agreement is amended, restated, supplemented or otherwise modified from
time to time.


 

  CITICORP USA, INC.                 
By:
/s/ Maria McKeon       
Name:
Maria McKeon       
Title:
Vice President   


 


Representing 34.25% of all Term Loans outstanding, all Revolving Exposure,
unused Revolving Loan Commitments and unused Term Loan Commitments






 
 

--------------------------------------------------------------------------------




Schedule 2


Form of Signature Page for Lenders included in Required Lenders for purposes of
approving SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT:




The undersigned hereby evidences its agreement to the terms of the SECOND
AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT, and the consummation of
the transactions contemplated thereby, amending that certain Revolving Credit
and Term Loan Agreement dated as of December 27, 2007 by and among Centerline
Holding Company and Centerline Capital Group Inc. as the Borrowers, the
Guarantors described therein, the Lenders described therein, and Bank of
America, N.A., as Administrative Agent, Swingline Lender and Issuing Bank, as
such agreement is amended, restated, supplemented or otherwise modified from
time to time.


 

  BANK OF AMERICA, N.A.                 
By:
/s/ John F. Simon       
Name:
John F. Simon       
Title:
Senior Vice President   


 


Representing 41.09589% of all Term Loans outstanding, all Revolving Exposure,
unused Revolving Loan Commitments and unused Term Loan Commitments






 
 

--------------------------------------------------------------------------------


 
Schedule 2


Form of Signature Page for Lenders included in Required Lenders for purposes of
approving SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT:




The undersigned hereby evidences its agreement to the terms of the SECOND
AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT, and the consummation of
the transactions contemplated thereby, amending that certain Revolving Credit
and Term Loan Agreement dated as of December 27, 2007 by and among Centerline
Holding Company and Centerline Capital Group Inc. as the Borrowers, the
Guarantors described therein, the Lenders described therein, and Bank of
America, N.A., as Administrative Agent, Swingline Lender and Issuing Bank, as
such agreement is amended, restated, supplemented or otherwise modified from
time to time.


 

  MLBUSA COMMUNITY DEVELOPMENT CORP.                 
By:
/s/ Michael A. Solomon      
Name:
Michael A. Solomon      
Title:
First Vice President   


 


Representing 6.85% of all Term Loans outstanding, all Revolving Exposure, unused
Revolving Loan Commitments and unused Term Loan Commitments






 
 

--------------------------------------------------------------------------------

 

